                Case 1:20-cv-10217-FDS Document 1 Filed 02/05/20 Page 1 of 9




                                  DISTRICT OF MASSACHUSETTS

Nicole Travers;                                 )
       Plaintiff;                               )
                                                )
V.                                              )
                                                )
Service Employees International Union,          )
             Local 1199                         )
              Defendant                         )
                                                )
                                                )

                          COMPLAINT AND DEMAND FOR TRIAL BY JURY

           NOW COMES, the Plaintiff, Nicole Travers, by and through undersigned counsel, and

hereby brings this Verified Complaint and Demand for a Jury Trial against the Defendant,

Service Employees International Union, Local 1199. ("Defendant" or "Union") as follows:

                                               PARTIES

           1.      Plaintiffs Nicole Travers ("Ms. Travers") is an individual who resides New

Hampshire.


           2.      Defendant is a Labor Organization with an address at I 08 Myrtle Street

4th Floor Quincy, MA, 02171 that is the exclusive representative of certain employees including

Plaintiff while Plaintiff was employed at Cambridge Health Alliance a business location is 230

Highland Avenue, Somerville, MA. 02143

           3.      Plaintiff and Defendant were parties to a collective bargaining agreement

effective through and extending beyond March 17, 2016.




     l d        60[6 °N
             Case 1:20-cv-10217-FDS Document 1 Filed 02/05/20 Page 2 of 9




                                 JURISDICTION AND VENUE

        4.      This action involves a union and a member of that union, which is a question
                of federal law.

        5.      The claims asserted in this action are between parties who reside in different
states, and that the amount in question exceed $75,000.00




                                      GENERAL ALLEGATIONS


        Plaintiff' alleges that Defendant has committed an unfair labor practice of the Employee

Collective Bargaining Agreement. The following is a clear and concise statement of the facts

involved in each alleged violation, followed by a specific reference to the section and subsection

of the law allegedly violated.


        5.      Plaintiff hereby incorporates by reference paragraphs I through 5, inclusive, of all

facts of the Complaint.

        6.      On or about November 8, 1991, Ms. Travers commenced her employment with

CHA in a cafeteria cashier position earning approximately fifteen thousand ($15,000.00) dollars

per year.

        7.      During Ms. Travers' tenure with CHA, she paid for and became a member of the

Local 1199 Union.




                                                     2




  S d        60l6 °N
Case 1:20-cv-10217-FDS Document 1 Filed 02/05/20 Page 3 of 9
Case 1:20-cv-10217-FDS Document 1 Filed 02/05/20 Page 4 of 9
Case 1:20-cv-10217-FDS Document 1 Filed 02/05/20 Page 5 of 9
Case 1:20-cv-10217-FDS Document 1 Filed 02/05/20 Page 6 of 9
Case 1:20-cv-10217-FDS Document 1 Filed 02/05/20 Page 7 of 9
Case 1:20-cv-10217-FDS Document 1 Filed 02/05/20 Page 8 of 9
Case 1:20-cv-10217-FDS Document 1 Filed 02/05/20 Page 9 of 9
